Citation Nr: 1720490	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-46 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a dental condition.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to a disability rating in excess of 30 percent for left ankle fracture, status post gunshot wound.

4. Entitlement to a disability rating in excess of 10 percent for right knee medial meniscal derangement and patellofemoral syndrome.

5. Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia status post arthroscopic surgery.

6. Entitlement to a compensable disability rating for left knee linear surgical scars prior to October 16, 2015, and to a rating in excess of 30 percent since then for left ankle, left knee, and hernia scars.

7. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

9. Entitlement to an extension of a temporary total evaluation based on treatment for a service-connected left knee disability requiring convalescence.


REPRESENTATION

Appellant represented by:	Adam Neidenberg


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1993 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a February 2016 decision, the RO granted a 30 percent disability rating for painful surgical scars of the left knee, and included it with the evaluation for the tender scar of the left ankle and residual painful scar from hernia surgery, effective October 16, 2015. The Veteran, however, is presumed to be seeking an even higher rating during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence he had submitted at the hearing since the issuance of the February 2016 Supplemental Statement of the Case and February 2016 and May 2016 Statements of the Case.  Following the hearing, the record was held open for 60 days for the submission of additional evidence.

The issues of higher ratings for left ankle, right and left knee disabilities, and surgical scars, and for entitlement to TDIU prior to March 4, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During his July 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated he was withdrawing his appeal for entitlement to service connection for a dental condition.

2. During the hearing, the Veteran also stated he was withdrawing his appeal for an extension of a temporary total evaluation based on treatment for a service-connected left knee disability requiring convalescence.

3. It is reasonably shown that the Veteran has sleep apnea that had its onset in service and has persisted since.

4. The Veteran's PTSD is manifested mainly by depressed mood, sleep difficulty, panic attacks more than once a week, mild memory loss and disorientation, some suicidal ideation, and difficulty establishing and maintaining relationships with others.

5. Resolving reasonable doubt in the Veteran's favor, the evidence establishes that as of March 4, 2010, he has been unable to obtain or sustain substantially gainful employment as a result of his service-connected disabilities, including PTSD


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant for entitlement to service connection for a dental condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal by the appellant for entitlement to an extension of a temporary total evaluation based on treatment for a service-connected left knee disability requiring convalescence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4. The criteria for a disability rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

5. As of March 4, 2010, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With regard to entitlement to service connection for sleep apnea and TDIU (for the time period covered), given the favorable action taken herein, no further discussion of the VCAA is required with respect to these claims.

The notice requirements have been met with regard to the Veteran's appeal for a higher rating for PTSD.  A June 2013 letter notified the Veteran of the information needed to substantiate and complete his claim for an increased disability rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of this issue, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The June 2013 letter complied with these notice requirements.

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided a VA examination in connection with his claim.  The Board finds the examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeals for entitlement to service connection for a dental condition and for an extension of a temporary total evaluation based on treatment for a service-connected left knee disability requiring convalescence, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for entitlement to service connection for a dental condition and for an extension of a temporary total evaluation based on treatment for a service-connected left knee disability requiring convalescence, and they are dismissed.

Sleep Apnea

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether the requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has sleep apnea due to his military service.  He specifically testified that sleep apnea was diagnosed during service and treated with a CPAP machine.  A review of his service treatment records show he underwent a sleep study during service due to symptoms of difficulty staying awake during the day; loud snoring as reported by his wife; and complaints of sleep problems affecting his family life, work performance, and sense of well-being.  It is unclear from the record whether a diagnosis of sleep apnea was made during that time.

The Veteran's post-service medical records confirm a diagnosis of sleep apnea.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for sleep apnea.  In summary, the Veteran currently has a diagnosis of sleep apnea, and he is competent to report his symptoms of sleep difficulties during and since service.  His service records also reflect a sleep study, indicative of at least some concern at the time of sleep apnea.  It is reasonably shown that the Veteran has had symptoms of sleep apnea that began in service and persisted after his discharge.  As such, the Board grants the benefits sought.

PTSD

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R § 4.130, 9411.  The General Rating Formula is as follows:

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

On March 2015 VA examination, the Veteran reported he took prescription medical and attended counseling and group therapy for his PTSD.  He reported symptoms of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted the Veteran was alert and oriented, cooperative, had fluent speech, and was mild anxious with mildly-constricted affect.  The examiner stated the Veteran's mental status was within normal limits and that his  PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.

The Veteran submitted a private psychological assessment dated July 2016.  The psychologist noted the Veteran's PTSD caused symptoms of nightmares of being shot, recurrent smells of gunpowder and tasting metal, sweating, disorientation, estrangement from others, trouble trusting others, hypervigilance, decreased energy, sexual dysfunction, difficulty being in large crowds, difficulty expressing himself, triggers involving guns, difficulty sleeping, irritability, isolation, sad mood, anhedonia, tearfulness, weight gain, emotional construction, and suicidal ideation.  The examiner noted she believed the Veteran's symptom severity met the criteria for a 100 percent disability rating.

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD more accurately reflects a 70 percent disability rating, but no higher.  The Veteran's symptoms include depressed mood, sleep difficulty, panic attacks more than once a week, mild memory loss and disorientation, some suicidal ideation, and difficulty establishing and maintaining relationships with others.  While the private psychologist stated she believed the Veteran met the criteria for a 100 percent disability rating, she did not indicate - nor do the records show - that at any time during the appellate period, the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or any other symptoms reflective of a higher 100 percent rating.  The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability for the entire appellate period most nearly approximates a 70 percent rating.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's PTSD symptoms.

Accordingly, the Board finds that entitlement to a disability rating of 70 percent but no higher is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's PTSD under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's PTSD symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's PTSD mainly manifests as depressed mood, sleep difficulty, panic attacks more than once a week, mild memory loss and disorientation, some suicidal ideation, and difficulty establishing and maintaining relationships with others.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for PTSD is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The Veteran contends that he is unable to be employed because of his service-connected disabilities, principally his PTSD.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

At the time the Veteran filed his application for TDIU, he was service connected for left ankle open fracture status post gunshot wound, evaluated as 30 percent disabling; PTSD, evaluated as 30 percent disabling; residuals of hernia surgery, evaluated as 10 percent disabling; tender scar of the left ankle, evaluated as 10 percent disabling; and left knee chondromalacia evaluated as 10 percent disabling.  Thus, he had a combined disability rating of 60 percent at the time he filed his application for TDIU.  The Board finds that at the time the Veteran did not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a) at the time of his application, but entitlement to a TDIU on an extraschedular basis is addressed in the remand section of this decision.

As of March 4, 2010, the Veteran meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), as at that point he also was service connected for medial meniscal derangement and patellofemoral syndrome of the right knee.  See 38 C.F.R. §§ 4.16(a), 4.26.  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.

In her July 2016 letter, a private psychologist noted the Veteran had been unable to perform substantially gainful occupation on a sustained basis since 2011.  She opined the Veteran's psychiatric conditions would prohibit him from interacting appropriately with coworkers and supervisors and that he would be unable to complete tasks due to difficulty concentrating.  She also stated that based on his medical records, the Veteran would miss a significant number of work days due to his various medical conditions.

A February 2016 vocational assessment opined that due to the apparent permanency of the Veteran's psychiatric, emotional, and behavioral difficulties from his PTSD, the Veteran was vocationally disabled and unable to perform substantially gainful occupation since 2005.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted as of March 4, 2010, the date the Veteran met the minimum schedular requirements under 38 C.F.R. § 4.16(a).  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Most notably, he submitted several private opinions that opined that his PTSD symptoms rendered him unemployable.

Considering the severity of his service-connected PTSD, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that as of March 4, 2010, he was unemployable due to his service-connected disabilities, to include PTSD.  The evidence is in favor of the grant of a TDIU.  See 38 U.S.C.A §5107.


ORDER

The appeal for entitlement to service connection for a dental condition is dismissed.

The appeal for entitlement to an extension of a temporary total evaluation based on treatment for a service-connected left knee disability requiring convalescence is dismissed.

Entitlement to service connection for sleep apnea is granted, subject to the law and regulations governing the payment of monetary benefits.

A 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted effective March 4, 2010, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

During his July 2016 hearing, the Veteran testified that his left ankle, left knee, and right knee disabilities had worsened since his most recent January 2013 VA examinations.  He also testified that his hernia scar, now evaluated with his left knee scars, had never healed, and that his left knee scar becomes irritated when wearing a sleeve on it.  Given this, new VA examinations are needed to determine the current severity of the Veteran's surgical scars and left ankle, left knee, and right knee disabilities in question.

Entitlement to a TDIU prior to March 4, 2010, to include on an extraschedular basis, is inextricably intertwined with the claims for higher ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for TDIU prior to March 4, 2010, must be deferred pending the resolution (development and readjudication) of the increased rating claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for his surgical scars and left ankle, left knee, and right knee disabilities on appeal; this specifically includes VA treatment records from the William Jennings Bryan Dorn VA Medical Center from February 2016 to the present and from the Ralph H. Johnson VA Medical Center from September 2015 to the present.

2. After completing directive (1), the AOJ should arrange for a VA evaluation by a VA orthopedic surgeon or similarly-qualified medical professional to ascertain the current nature and severity of his service-connected left ankle, left knee, and right knee disabilities.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's left ankle, left knee, and right knee disabilities, noting their frequency and severity. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the right ankle and knee and the paired left ankle and knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3. After completing directive (1), the AOJ should arrange for a VA evaluation by a VA dermatologist or similarly-qualified medical professional to ascertain the current nature and severity of his service-connected scars.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's left ankle, left knee, and hernia surgery scars, noting their frequency and severity. 

Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims for higher ratings for surgical scars; left ankle, left knee, and right knee disabilities; and TDIU prior to March 4, 2010.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


